Title: To Benjamin Franklin from James Woodmason, [25 December 1779]
From: Woodmason, James
To: Franklin, Benjamin


Sir
[December 25, 1779]
The Order you gave me, is at last, with much disappointment to myself compleated. I desird Mr: Caslon to acquaint you that Mr: Whatman had made me a Parcel, which upon tryal did not bear Ink strong enough. About 2 months since he finish’d another which pleased me much, this Ltre is on a Sht: of it. I immediately sent 2 Reams to be Marbled, & till this day could not by any means get it done, the reason given me by the Marbler is, that he has been obligd to Marble each Sheet 3 Times. If I have your pardon for the Delay & the Paper gives you satisfaction, I shall feel much pleasure. By the next Amsterdam Ship, shall without fail send it & shall be much obliged to have a Line, whether it gives satisfaction.
Mr: Beaumarchais Agent Mr: Le Tellier is now in London. I have made him some Paper for his Proposals. But I find that he is not yet determined whither to use English Paper or not. My Father is in Buckinghamshire & was well, when last I heard of him, he desires his affectionate respects to you & expressed that he wish’d me to return you his Thanks for your very kind reception to me. I am Sir Your most Obedt: & very Obligd hble Servt
James Woodmason
 Addressed: To His Excellency / Benjn: Franklin Esqr: / Paris
Notation: Woodmason Mr. James 4 Jany. 1780.
